Title: To George Washington from Brigadier General James Clinton, 10 September 1776
From: Clinton, James
To: Washington, George

 

May it Please your Excellency
Fort Montgomery [N.Y.] septr 10th 1776

Yours of the 8th of this Inst. I just Receiv’d and am Glad to hear your Excellency has Ordered a Reinforcement of Six hundred men which I hope will be Sufficient and are as Many as we Can find Barrack room for if the three Barracks were finish’d that I have Order’d to be built. I hope the Quarter Master General can supply me with the Nails—Agreeable to an Order sent him, and if not already sent, he may send them with one of the four sloops that goes Down to bring the sick from the Hospital in New-York to Orange Town.
We are as busy in fortifying these Garrisons with the other Posts as fast [as] Possible and order all the Garrison out every Day both offrs & Soldrs, Except those on Guards and the Sick, & a very few number of Cooks, and those Detach’d in the Artillery who are employd daily in makeing Cartriges, &c. and learning the Artillery Exercise, for which I have as yet exempt’d them from any other kind of Duty In order to encourage them to learn.
I have likewise Recd two Letters this Day from Congress Copies of them you have Inclos’d—I have Just now Stopt Capt. Dirck Schuylers Sloop from Albany, and Sent her Down to New-York to Remove the Sick to Orange-Town—I have Orderd Lieutt Henry Pawling, of the 2nd New-York Regmnt, to proceed Down the River with a Whale-Boat and 11 Men, to Press the first Three Good Sloops that he Meets wt., for the Same Purpose. I am Your Excellency’s Most Obedt Humble Servt

James Clinton B. Genl

